INotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/774,478 filed on 01/28/2020.
Claims 1 – 20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 11, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being by Hendriks et al. (US 2016/0007858 A1). 

Regarding claim 1, Hendriks discloses: “a hyperspectral imaging system [see para: 0009; The invention solves the mentioned problem in that the hyperspectral image] comprising: 
a first hyperspectral imaging camera configured to provide first hyperspectral image data of an object in a first field of view [see para: 0049; The hyperspectral camera HSC provides a hyperspectral image of a first area A1 of a biological tissue BT to be tested]; 
a second hyperspectral imaging camera [see para: 0055; FIG. 1 illustrating two hyperspectral cameras from manufacturers Headwall and Horiba], separated from the first hyperspectral imaging camera, the second hyperspectral imaging camera configured to provide second hyperspectral image data of the object in a second field of view [see para: 0062; FIGS. 4 a and 4 b show a constructed illustration of the same hyperspectral image before (FIG. 4 a) and after (FIG. 4 b) calibration of the hyperspectral processing algorithm. In the hyperspectral image FIG. 4 a, suspicious areas which cannot be unambiguously classified by the hyperspectral image processing can be visually indicated to an operator]; and 
a processor circuit [see para: 0005; a processor functionally connected to receive the hyperspectral image and the probe measurement data, wherein the processor is arranged to analyze the hyperspectral image according to a hyperspectral processing algorithm in order to identify a part of the hyperspectral image which possibly contains the target structure], operatively coupled to the first and second hyperspectral imaging cameras, the processor circuit configured to combine the first and second hyperspectral image data to generate a hypercube of data for the object [see para: 0079; The hyperspectral image is then analyzed L_TT with an algorithm for identifying and/or localizing a part or parts of the hyperspectral image which may contain tumor tissue. In case such suspicious areas are localized in the hyperspectral image, the next step D_SA is displaying the hyperspectral image with indication of the suspicious areas, e.g. using a line or other graphical symbol overlaid the hyperspectral image] comprising spectral data included in the first and second hyperspectral image data [see para: 0005; a hyperspectral camera system arranged to provide a hyperspectral image covering a first surface area of the biological tissue, wherein pixels of the hyperspectral image contains information at different light wavelength bands, a probe arranged to provide a probe measurement of a second surface area of the biological tissue with information indicative of the target structure, and to generate probe measurement data accordingly].

Regarding claim 2, Hendriks discloses: “wherein the first hyperspectral image data includes a two dimensional array of spatial image data for the first field of view and first spectral data for each pixel in the two dimensional array of spatial image data for the first field of view [see para: 0020]; and 
wherein the second hyperspectral image data includes a two dimensional array of spatial image data for the second field of view and second spectral data for each pixel in the two dimensional array of spatial image data for the second field of view [see para: 0020].

Regarding claim 3, Hendriks discloses: “wherein the first hyperspectral image data comprises a first time sequence of first hyperspectral images including the first hyperspectral image data for each of the first hyperspectral images in the first time sequence [see para: 0011; The probe data may especially be acquired with a larger spectral range, with higher spectral resolution, and may also cover part of the tissue below the surface, hence allowing an accurate assessment of these tissue points. The idea is that these surface probe measurements needs to be done only a few times during an intervention (e.g. when the 2D-spectral image processing indicates a large reconstruction uncertainty), and that once this calibration with the surface probe data has been performed and the system is re-calibrated, the operator can use the real-time 2D results obtained from the hyperspectral images according to the invention. Especially, the signals of the surface probe measurements are annotated in the visible image and or hyperspectral image based on image analysis of the visible image to register the probe tip location with the specimen at the time of measurement]; and 
wherein the second hyperspectral image data comprises a second time sequence of second hyperspectral images including the second hyperspectral image data for each of the second hyperspectral images in the second time sequence [see para: 0011].

Regarding claim 4, Hendriks discloses: “wherein the first and second time sequences are generated by the processor circuit in real-time [see para: 0017; The processor may be arranged to analyze the probe measurement data according to a probe processing algorithm comprising comparing the probe measurement data with a look-up-table. Alternatively or additionally, the processor may be arranged to analyze the probe measurement data according to a probe processing algorithm comprising calculating a plurality of measurement parameters and translating the plurality of measurement parameters into physiological parameters indicative of the target structure].

Regarding claim 5, Hendriks discloses: “wherein the first spectral data includes first wavelength data over a first spectral range for each pixel in the two dimensional array of spatial image data in the first field of view [see para: 0020; the hyperspectral camera system is arranged to provide two-dimensional real-time images, thus allowing real-time navigation of the probe tip if the hyperspectral images are display on a monitor to the probe operator. The hyperspectral camera system may in general be based on one of: (1) a dedicated hyperspectral camera which, based on light from a broadband light source, has wavelength separation inside the camera, (2) a light source with tunable wavelength or tunable filter set and a normal camera, and (3) a broadband light source and a tunable filter in front of normal camera]; and 
wherein the second spectral data includes second wavelength data over a second spectral range for each pixel in the two dimensional array of spatial image data in the second field of view [see para: 0055; In hyperspectral imaging a 2D-image of a distant object is taken, whereby for each pixel of the 2D-image the spectral content of the registered photons is being analyzed. This effectively results in a 3D-data set where the image intensity is stored as function of (X,Y)-coordinate and wavelength].

Regarding claim 6, Hendriks discloses: “wherein the first and second spectral ranges are in a combined range of about 400nm to about 2500nm [see para: 0056; These systems image surface areas either in the visible wavelength range from 400 nm up to 800 nm [Panasyuk, S. V., S. Yang, et al. (2007). “Medical hyperspectral imaging to facilitate residual tumor identification during surgery.” Cancer Biology & Therapy 6(3): 439-446] or in the near-infrared range (1000-2500 nm) [Hamed Akbari, Kuniaki Uto, Yukio Kosugi, Kazuyuki Kojima and Naofumi Tanaka (2011)].

Regarding claim 7, Hendriks discloses: “wherein the first and second spectral ranges are in a combined range of about 400nm to about 1700nm [see para: 0056; These systems image surface areas either in the visible wavelength range from 400 nm up to 800 nm [Panasyuk, S. V., S. Yang, et al. (2007). “Medical hyperspectral imaging to facilitate residual tumor identification during surgery.” Cancer Biology & Therapy 6(3): 439-446] or in the near-infrared range (1000-2500 nm) [Hamed Akbari, Kuniaki Uto, Yukio Kosugi, Kazuyuki Kojima and Naofumi Tanaka (2011)].

Regarding claim 8, Hendriks discloses: “wherein the first and second wavelength data is organized into a plurality of bins that are separated from one another by about 2nm to about 10nm [see para: 0052; In a specific embodiment, the optical detector can resolve light with a wavelength substantially in the visible and infrared regions of the wavelength spectrum, such as from 400 nm to 1700 nm and it may allow for diffuse reflectance measurements in both the visible and the near infrared wavelength range].

Regarding claim 11, Hendriks discloses: “wherein the processor circuit is: configured to provide the first, second, and third spectral profiles to a convolutional neural network trained to recognize indications of cancerous tissue within the object to generate indicia of at least a probability of cancerous tissue within the object; and configured to map the indicia to a corresponding pixel in the two dimensional array of spatial image data to provide a diagnostic overlay [see para: 0079; IG. 9 illustrates a method embodiment according to the invention for identifying possible tumor tissue within a human or animal tissue. The method comprises the step R HSI of receiving a hyperspectral image of a first area of the tissue under test, optionally also the step of providing the hyperspectral image with a hyperspectral camera. The hyperspectral image is then analyzed L_TT with an algorithm for identifying and/or localizing a part or parts of the hyperspectral image which may contain tumor tissue. In case such suspicious areas are localized in the hyperspectral image, the next step D_SA is displaying the hyperspectral image with indication of the suspicious areas, e.g. using a line or other graphical symbol overlaid the hyperspectral image. In this step D_SA, the hyperspectral image is processed with an initial setting or calibration of a hyperspectral image algorithm, e.g. a setting selected based on the target structure, in this case tumor tissue, to be identified. The operator then has a visual indication of which parts of the tissue under test to perform probe measurements. The next step R_PMD is receiving probe measurement data, optionally also the step of providing the probe measurements resulting in the probe measurement data. E.g. the probe measurement data are obtained with an optical surface probe providing measurement data in a second area being essentially in one point within the first area, preferably within the suspicious area indentified and displayed].

Regarding claim 15, Hendriks discloses: “wherein the first hyperspectral image data includes a two dimensional array of spatial image data for the first field of view and first spectral data for each pixel in the two dimensional array of spatial image data for the first field of view [see para: 0020; the hyperspectral camera system is arranged to provide two-dimensional real-time images, thus allowing real-time navigation of the probe tip if the hyperspectral images are display on a monitor to the probe operator. The hyperspectral camera system may in general be based on one of: (1) a dedicated hyperspectral camera which, based on light from a broadband light source, has wavelength separation inside the camera, (2) a light source with tunable wavelength or tunable filter set and a normal camera, and (3) a broadband light source and a tunable filter in front of normal camera]; and 
wherein the second hyperspectral image data includes a two dimensional array of spatial image data for the second field of view and second spectral data for each pixel in the two dimensional array of spatial image data for the second field of view [see para: 0064; Such scanning fiber microscope enables confocal imaging of the biological tissue under examination with a significant spatial resolution, field of view (FOV), and contrast. The combination in addition to the hyperspectral image provides a significant advancement over a single point measurement, e.g. as FIG. 5 a. This modality enables multi-spectral imaging, full wavelength regions, over a spatial region of interest (˜200 μm) with a submicron resolution (˜0.6 μm). The modality can be used to obtain full spectral information either from a single region of interest, such as shown in FIG. 5 b, or in combination as shown in FIG. 5 c to cover many individual regions of interested, thus allowing information of a significantly larger region].

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. (US 2016/0007858 A1) in view of Liu (US 2020/0260066 A1). 

Regarding claim 12, Hendriks disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
Hendriks does not explicitly disclose: “further comprising: an augmented reality (AR) head mounted system wirelessly operatively coupled to the processor circuit, wherein the processor circuit transmits the diagnostic overlay to the augmented reality head mounted system, wherein the AR head mounted system is configured to augment an image of the cancerous tissue, provided on a display of the AR head mounted system from a AR head mounted system camera, with the diagnostic overlay including the indicia of at least a probability of the cancerous tissue within the object”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising:
an augmented reality (AR) head mounted system wirelessly operatively coupled to the processor circuit, wherein the processor circuit transmits the diagnostic overlay to the augmented reality head mounted system, wherein the AR head mounted system is configured to augment an image of the cancerous tissue, provided on a display of the AR head mounted system from a AR head mounted system camera, with the diagnostic overlay including the indicia of at least a probability of the cancerous tissue within the object [see para: 0166; If the peripheral placed in communication with the peripheral interface 930, such as ultrasound or handheld microscope, is used an alternative registration process 1100 is executed by the controller 130, as shown in FIGS. 13A-B. Initially, at step 1110 of the process 1100, preoperative imaging data is acquired by the peripheral interface 930 of the control system 130. Next, a point cloud or 3D model that is based on preoperative imaging data is created, as indicated at step 1120. The process 1100 then acquires, at step 1130, intraoperative imaging data from the optical imaging system 100, such as fluorescence information, to generate a point cloud or 3D model. At step 1140, the process 1100 calculates a transformation matrix between the intraoperative image space and the preoperative image space. Next, the intraoperative imaging data, such as fluorescence image data, is registered to the preoperative image space, as indicated at step 1150. Continuing to step 1160, a moveable peripheral device, such as a hand-held imaging device, or sensing data is acquired, such as ultrasound, fiber microscope, and Raman spectroscopy to generate a point cloud, a polygon mesh or 2D/3D model. Next, at step 1170, the position of the hand-held imaging device is tracked using tracking technologies such as optical tracking, while a transformation matrix between the hand-held device image space and intraoperative image space is calculated at step 1180. Next, the hand-held image space, such as the ultrasound fiber microscope, is registered to the intraoperative imaging space, as indicated at step 1190. Finally, at step 1200 the co-registered data of step 1190 is displayed by the projection system 910 onto the patient or target object 324, as previously discussed, or may be displayed on any other display unit].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify hyperspectral Imaging system with camera is closed by Hendriks to add the teachings of Liu as above, in order to provide a means for improving the process at step, intraoperative imaging data from the optical imaging system 100, such as fluorescence information, to generate a point cloud or 3D model. At step 1140, the process 1100 calculates a transformation matrix between the intraoperative image space and the preoperative image space. Next, the intraoperative imaging data, such as fluorescence image data, is registered to the preoperative image space, as indicated at step 1150. Furthermore, the display comprise an augmented reality window, augmented monitors, a projection on the patient/projective head-mounted display, selective occlusion see-through head-mounted display, a retinal scanning display, or any other suitable display that can be combined to achieve the functionality [Liu see para: 0166; 0204].

Regarding claim 13, Hendriks disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
Hendriks does not explicitly disclose: “further comprising: a registration system coupled to the processor circuit, wherein the registration system is configured to provide a real-time position field of view of the AR head mounted system camera to the processor circuit, wherein the processor circuit is configured to provide updated diagnostic overlay to the AR head mounted system in response to changes in the real-time position field of view of the AR head mounted system”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising: a registration system coupled to the processor circuit, wherein the registration system is configured to provide a real-time position field of view of the AR head mounted system camera to the processor circuit, wherein the processor circuit is configured to provide updated diagnostic overlay to the AR head mounted system in response to changes in the real-time position field of view of the AR head mounted system [see para: 0195; After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume. Finally, at step 1660 the co-registered preoperative image data and intraoperative image data is displayed, and in some embodiments displayed in real-time. During the display step 1660, the fluorescence, PET and CT signals will be assigned different pseudocolor schemes in the composite image. It should also be appreciated that the registration process may also be optionally performed based on a polygon mesh representation instead of a point cloud representation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify hyperspectral Imaging system with camera is closed by Hendriks to add the teachings of Liu as above, in order to provide a means for improving preoperative PET/CT volumetric data, these data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume. Finally, at step 1660 the co-registered preoperative image data and intraoperative image data is displayed, and in some embodiments displayed in real-time. During the display step 1660, the fluorescence, PET and CT signals will be assigned different pseudocolor schemes in the composite image. Liu also teaches registering images of a target object by acquiring a first specific image of the target object from a first image detection module and acquiring a second specific image of the target object from a second image detection module [Liu see para: 0195; 0009].

Regarding claim 17, Hendriks disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
Hendriks does not explicitly disclose: “wherein overlaying the 2D overlay image of the object onto the image of the object comprised: 
providing the 2D overlay image of the object to an augmented reality (AR) head mounted system, wherein the AR head mounted system is configured to augment the image of the object from an AR head mounted system camera with the 2D overlay image of the object to provide the diagnostic image”.
However, Liu, from the same or similar field of endeavor teaches: “wherein overlaying the 2D overlay image of the object onto the image of the object comprised: 
providing the 2D overlay image of the object to an augmented reality (AR) head mounted system [see para: 0204; display may comprise an augmented reality window, augmented monitors, a projection on the patient/projective head-mounted display, selective occlusion see-through head-mounted display, a retinal scanning display, or any other suitable display], wherein the AR head mounted system is configured to augment the image of the object from an AR head mounted system camera with the 2D overlay image of the object to provide the diagnostic image [see para: 0206; the display 1710 may be configured to provide overlaid or superimposed images of various opacity/transparency to allow simultaneous viewing of multiple images on the display 1710 at one time].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify hyperspectral Imaging system with camera is closed by Hendriks to add the teachings of Liu as above, in order to display an augmented reality window, augmented monitors, a projection on the patient/projective head-mounted display, selective occlusion see-through head-mounted display, a retinal scanning display, or any other suitable display and configured to provide overlaid or superimposed images of various opacity/transparency to allow simultaneous viewing of multiple images on the display 1710 at one time [Liu see para: 0204; 0206].

Regarding claim 18, Hendriks disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
Hendriks does not explicitly disclose: “further comprising: providing a real-time position field of view of the AR head mounted system camera;
providing updated 2D overlay image of the object to provide an updated diagnostic image diagnostic overlay to the AR head mounted system in response to changes in the real-time position field of view of the AR head mounted system”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising: providing a real-time position field of view of the AR head mounted system camera; 
providing updated 2D overlay image of the object to provide an updated diagnostic image diagnostic overlay to the AR head mounted system [see para: 0204; the display may comprise an augmented reality window] in response to changes in the real-time position field of view of the AR head mounted system [see para: 0255; It should also be appreciated that the imaging probe 2410 of the configurations 2400A-C may comprise a liquid light guide, relay lens system in lieu of fiber bundles. It should be further appreciated that color endoscopy, fluorescence endoscopy, oxygen saturation endoscopic imaging, hyperspectral endoscopic imaging can be enabled by the present invention, along with 3D surface topography scanning. It should be further appreciated that the endoscopic images can be registered with CT, MRI, PET, SPECT, and ultrasound images, or any other diagnostic image, using the methods previously discussed].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify hyperspectral Imaging system with camera is closed by Hendriks to add the teachings of Liu as above, in order to provide imaging probe comprise a liquid light guide, relay lens system in lieu of fiber bundles. The display comprise an augmented reality window, augmented monitors, a projection on the patient/projective head-mounted display, selective occlusion see-through head-mounted display, a retinal scanning display, or any other suitable display. Liu further teaches the display configured to provide overlaid or superimposed images of various opacity/transparency to allow simultaneous viewing of multiple images on the display at one time. In yet another embodiment, the display 1710 may be at least partially light transparent to allow a user to view the image being displayed by the display, while simultaneously allowing the user to directly see with their eyes or natural vision through the display to also view the user's surrounding environment [Liu see para: 0206; 0255].

Allowable Subject Matter
Claims 9, 10, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Scheib et al (US 11,259,793 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486